
	

114 HR 3886 IH: Early Childhood Nutrition Improvement Act
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3886
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Ms. Bonamici (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to improve the child and adult care food
			 program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Early Childhood Nutrition Improvement Act. 2.Eligibility certification criteria for proprietary child care centersSection 17(a)(6) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(6)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (G)in the case of an institution described in paragraph (2)(B), the eligibility determination shall be in effect for 6 months after the date such institution is approved by the State under section 17(d)..
 3.Review of serious deficiency processSection 17(d)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(d)(5)) is amended by adding at the end the following:
			
				(F)Serious deficiency process
 (i)In generalNot later than 1 year after the date of enactment of this subparagraph, the Secretary shall review and issue guidance and, as appropriate, regulations regarding the serious deficiency process for the program under this section.
 (ii)ReviewIn carrying out clause (i), the Secretary shall review, at a minimum, the processes for, and those involved in—
 (I)determining when there is a serious deficiency, including— (aa)what measures automatically result in a finding of serious deficiency; and
 (bb)how differentiation is being made between— (AA)a reasonable margin of human error and systematic or intentional noncompliance; and
 (BB)State-specific requirements and Federal regulations; (II)appealing and mediating a finding of serious deficiency, including—
 (aa)findings related to State-specific requirements; and (bb)processes for ensuring officials involved in appeals and mediation are fair and impartial;
 (III)determining the circumstances under which a corrective action plan is acceptable; and (IV)termination and disqualification, including maintenance of the list under subparagraph (E).
						(iii)Guidance and regulations
 (I)In generalAfter conducting the review under clause (ii), the Secretary shall make findings from the information collected and issue guidance and, as appropriate, regulations from such findings that will assist sponsoring organizations, State agencies, and the Food and Nutrition Service in ensuring a fair, uniform, and effective administration of the serious deficiency process, while retaining program integrity.
 (II)ScopeSuch guidance or, as appropriate, regulations shall include— (aa)clarity on the different measures for noncompliance;
 (bb)appeals process for a finding of serious deficiency or a determination that a corrective action plan is inadequate; and
 (cc)adequate timeframes under a corrective action plan for compliance that are consistent for all types of institutions, including family or group day care homes..
 4.Authorization of reimbursements for additional meal or snackSection 17(f)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(2)) is amended—
 (1)by striking (2)(A) Subject to subparagraph (B) of this paragraph and inserting the following:  (2)Disbursements (A)In GeneralSubject to subparagraph (B); and
 (2)by amending subparagraph (B) to read as follows:  (B)LimitationNo reimbursement may be made to any institution under this paragraph, or to family or group day care home sponsoring organizations under paragraph (3), for more than—
 (i)2 meals and 1 supplement or 1 meal and 2 supplements per day per child; or (ii)3 meals and 1 supplement or 2 meals and 2 supplements per day per child, for each child that is maintained in a child care setting for more than 8 hours per day..
 5.Advisory committee on paperwork reductionSection 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended by adding at the end the following:
			
				(v)Advisory committee on paperwork reduction
 (1)EstablishmentNot later than 180 days after the date of the enactment of this subsection, the Secretary shall establish an advisory committee (hereafter in this subsection referred to as the Advisory Committee) to carry out the duties described in paragraph (2).
 (2)DutiesThe duties of the Advisory Committee shall be to— (A)examine the feasibility of reducing unnecessary or duplicative paperwork resulting from regulations and recordkeeping requirements, including paperwork resulting from additional State requirements, for those participating or seeking to participate in the program under this section including State agencies, family child care homes, child care centers, and sponsoring organizations; and
 (B)provide recommendations to reduce such paperwork for participants in the program under this section while ensuring that proper accountability and program integrity are maintained.
 (3)MembershipThe Advisory Committee shall be composed of 1 member representing each of the following entities and such other members as the Secretary determines to be appropriate:
 (A)A public nonprofit center. (B)A private nonprofit center.
 (C)A family or group day care home. (D)A Head Start center.
 (E)A for-profit center. (F)An emergency shelter.
 (G)An adult day care center. (H)A State agency.
 (I)Sponsoring organizations for centers and family or group day care homes. (J)An anti-hunger advocacy organization.
 (K)An at-risk, after school program. (L)A child care advocacy organization.
 (4)ConsiderationsIn developing the recommendations described in paragraph (2), the Advisory Committee shall consider—
 (A)information, recommendations, and reports from the Paperwork Reduction Work Group established by the Food and Nutrition Service pursuant to section 119(i) of the Child Nutrition and WIC Reauthorization Act of 2004 (Public Law 108–265; 118 Stat. 755); and
 (B)the use of electronic systems and recordkeeping technologies to reduce paperwork for program participants.
 (5)Guidance and regulationsNot later than 2 years after the date of the enactment of this subsection, the Secretary shall issue guidance and, as appropriate, regulations based on the recommendations described in paragraph (2) for streamlined and consolidated paperwork and recordkeeping requirements for the program, including recommendations for reducing paperwork for applications and monitoring and auditing requirements.
					(6)Report
 (A)In generalNot later than 180 days after issuing the guidance and regulations described in paragraph (5), the Secretary shall submit a report to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the information described in subparagraph (B).
 (B)ContentsThe report under subparagraph (A) shall contain the following: (i)In each case in which the Secretary did not implement a recommendation of the Advisory Committee, an explanation of why such recommendation was not implemented.
 (ii)Recommendations for legislative action that may further strengthen and streamline the program application and monitoring process and reduce administrative burdens on grantees, program participants, and local, State, and Federal governments..
		
